     Case 2:15-cv-00079-LGW-BWC Document 257 Filed 06/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION



STATE OF GEORGIA, et al.                          )
                                                  )
                      Plaintiffs,                 )         Case No. 2:15-cv-79
                                                  )
AMERICAN FARM BUREAU FEDERATION,                  )
et al.,                                           )
                                                  )
                      Intervenor-Plaintiffs,      )
                                                  )
          v.                                      )
                                                  )
ANDREW WHEELER, et al.,                           )
                                                  )
                      Defendants.                 )
                                                  )

                           MOTION TO WITHDRAW COUNSEL

          The State of West Virginia moves to withdraw the appearance of Zachary Aaron

Viglianco as counsel in the above-captioned matter and requests that the Clerk of the Court

remove his name from the active CM/ECF service list. Mr. Viglianco is no longer associated

with the West Virginia Attorney General’s Office and therefore no longer represents the State of

West Virginia. Lindsay Sara See will continue to represent the State of West Virginia in this

matter.

Dated June 17, 2019                                Respectfully submitted,

                                                   /s/ Lindsay Sara See
                                                   Lindsay Sara See
                                                     Solicitor General
                                                   West Virginia Attorney General’s Office
                                                   1900 Kanawha Blvd E Bldg 1 Rm26E
                                                   Charleston, WV 25305
                                                   (304) 558-2021
                                                   Lindsay.S.See@wvago.gov
     Case 2:15-cv-00079-LGW-BWC Document 257 Filed 06/17/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2019, I filed and thereby caused the foregoing document

to be served via the CM/ECF system in the United States District Court for the Southern District

of Georgia on all parties registered for CM/ECF in the above-captioned matter.




                                                    /s/ Lindsay Sara See
                                                    Lindsay Sara See
                                                      Solicitor General
                                                    West Virginia Attorney General’s Office
